Morton, J.
The insuperable difficulty in the plaintiff’s case is, that the memorandum in writing does not contain a description of the premises sold sufficient to satisfy the Statute of Frauds. It describes the land sold as lots Ho. 1 and 2, but no plan is referred to, and none existed, fixing the location or limits of the lots. It does not in itself, or by reference to other writings, contain the means of identifying the premises. Whelan v. Sullivan, 102 Mass. 204.
It shows that the defendant agreed to purchase a part of a large tract of land owned by the plaintiff, but furnishes no means of determining what or how large a part.

Judgment for the defendant.